Exhibit 10.1

 

AMENDMENT NO. 1 TO EXECUTIVE

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”), is dated as of August 22, 2017 (the
“Effective Date”) and amends that certain Executive Employment Agreement, dated
October 21, 2016 (the “Agreement”) between FREDERIC F. BRACE (the “Executive”)
and MIDSTATES PETROLEUM COMPANY, INC. (the “Company”). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Agreement.

 

RECITALS

 

WHEREAS, the Company and Executive previously entered into the Agreement;

 

WHEREAS, pursuant to Section 8(l) of the Agreement, the Agreement shall not be
modified except in a writing signed by each party thereto; and

 

WHEREAS, the Company and Executive desire to amend the Agreement as set forth
herein, effective as of October 22, 2017 (the “Amendment Date”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.                                      The Executive and the Company hereby
agree and acknowledge that the execution of this Amendment as of the Effective
Date constitutes sufficient notice pursuant to Section 1 of the Agreement (as
such Section 1 is in effect prior to the Amendment Date) that the Company
intends for the Agreement to terminate following the conclusion of the “Term” as
defined by this Amendment following the Amendment Date.

 

2.                                      Section 1 of the Agreement is hereby
amended and restated effective on and after the Amendment Date as follows:

 

“Term. The Company agrees to employ Executive, and Executive agrees to be
employed by the Company, upon the terms and conditions set forth in this
Agreement for a period commencing on the Amendment Date and ending on April 21,
2018 (the “Term”).”

 

3.                                      Section 2(a)(1) of the Agreement is
hereby amended and restated effective on and after the Amendment Date as
follows:

 

“During the Term, Executive shall initially serve in a transitional role as the
Company’s President and Chief Executive Officer until such time as the Company’s
Board of Directors (the “Board”) hires a new individual to fill the role of
President and Chief Executive Officer, and, in so doing, shall possess the
duties and responsibilities consistent with that position in a company of the
size and nature of the Company, and such other duties,

 

1

--------------------------------------------------------------------------------


 

responsibilities, and authority reasonably assigned to the Executive from time
to time by the Board that are consistent with the Executive’s positions set
forth above. Once a new President and Chief Executive Officer is hired by the
Board, Executive shall serve in a transitional capacity and shall possess the
duties and responsibilities reasonably assigned to Executive by the Board to
assist the Company with such transition.”

 

4.                                      Section 2(b)(2) of the Agreement is
hereby deleted effective on and after October 21, 2107.

 

5.                                      Section 4(a) of the Agreement is hereby
amended and restated effective on and after the Amendment Date as follows:

 

“If the Company shall terminate the Executive’s employment for any reason or no
reason during the Term, if the Executive resigns from his employment with Good
Reason during the Term, or upon the natural expiration of the Term, the Company
shall, in each case, have no further payment obligations to the Executive or his
legal representatives, other than for the payment of: (1) in a cash lump sum
within thirty (30) days after the Date of Termination (or such earlier date as
required by applicable law) that portion of the Executive’s Annual Base Salary
accrued through the Date of Termination to the extent not previously paid, any
expense reimbursement accrued and unpaid, any employee benefits pursuant to the
terms of the applicable employee benefit plan, and any accrued but unused
vacation (the “Accrued Obligations”); (2) the remainder of the Executive’s Base
Salary which would have been earned through the remainder of the Term in the
event that the Date of Termination occurs prior to the end of the Term; (3) in a
cash lump sum within thirty (30) days after the conclusion of the Initial Term,
an amount equal to $563,836.00, which is equal to a pro-rata portion of the
Executive’s Target Bonus, based upon the number of days between January 1, 2017
and the conclusion of the Initial Term; (4) continuation of medical, dental and
vision coverage for the Executive and his spouse and any eligible dependents on
the same basis and at the same cost as active employees of the Company until the
conclusion of the Term; and (5) beginning on the date immediately following the
conclusion of the Term and thereafter in accordance with the customary payroll
practices of the Company, the Company shall remit payment of the premiums to the
insurer to provide for continued medical, dental and vision coverage for the
Executive and his spouse and any eligible dependents until the end of the
earlier of (i) the second anniversary of the conclusion of the Term and (ii) the
date on which the Executive begins full-time employment with another entity that
provides comparable health and welfare benefits (the payments in clauses
(2) through (5), collectively, the “Termination Payments”). In addition to the
payment obligations described in the preceding sentence, all unvested awards
granted to the Executive under the Midstates Petroleum Company, Inc. 2016 Long
Term Incentive Plan (the “MIP”) shall vest upon October 21, 2017.”

 

2

--------------------------------------------------------------------------------


 

6.                                      The second sentence of Section 4(c) of
the Agreement is hereby amended and restated effective on and after the
Amendment Date as follows:

 

“For purposes of this Agreement, “Good Reason” shall mean any of the following,
but only if occurring without the Executive’s consent: (1) a material diminution
in the Executive’s Base Salary, (2) a material diminution in the Executive’s
titles, positions, authority, duties, or responsibilities that is inconsistent
with Executive’s transitional role as set forth in Section 2(a)(1) hereof,
(3) the relocation of the Executive’s principal office to an area more than 50
miles from its location immediately prior to such relocation, or (4) the failure
of the Company to comply with any material provision of the Executive’s
employment agreement, including any amendment thereto, or equity agreement.”

 

7.                                      This Amendment shall only serve to amend
and modify the Agreement to the extent specifically provided herein.  All terms,
conditions, provisions and references of and to the Agreement which are not
specifically modified, amended and/or waived herein shall remain in full force
and effect and shall not be altered by any provisions herein contained.  All
prior agreements, promises, negotiations and representations, either oral or
written, relating to the subject matter of this Amendment not expressly set
forth in this Amendment are of no force or effect.

 

8.                                      This Amendment shall not be amended,
modified or supplemented except by a written instrument signed by the parties
hereto.  The failure of a party to insist on strict adherence to any term of
this Amendment on any occasion shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Amendment.  No waiver of any provision of this Amendment
shall be construed as a waiver of any other provision of this Amendment.  Any
waiver must be in writing.

 

9.                                      This Amendment shall inure to the
benefit of the Company and its successors and assigns and shall be binding upon
the Company and its successors and assigns.  This Amendment is personal to
Executive, and Executive shall not assign or delegate his rights or duties under
this Amendment, and any such assignment or delegation shall be null and void.

 

10.                               This Amendment may be executed and delivered
(including by facsimile, “pdf” or other electronic transmission) in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Alan J. Carr

 

Name:

Alan J. Carr

 

Title:

Chairman of the Board of Directors

 

 

 

Date:

August 22, 2017

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Frederic F. Brace

 

Frederic F. Brace

 

 

 

Date:

August 22, 2017

 

4

--------------------------------------------------------------------------------